Case: 18-12343   Date Filed: 04/17/2019   Page: 1 of 4


                                                      [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12343
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:18-cr-60008-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TEDAREL LESHUN PRESTON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 17, 2019)



Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.
              Case: 18-12343    Date Filed: 04/17/2019   Page: 2 of 4


PER CURIAM:



      Tedarel Leshun Preston appeals his 15-year sentence -- which was enhanced

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e) -- imposed

after he was found guilty of being a felon in possession of a firearm and

ammunition, 18 U.S.C. § 922(g)(1). On appeal, Preston argues that the district

court erred when it determined that he was an armed career criminal; he says his

Florida aggravated-assault conviction should not be an ACCA predicate offense.

He argues that Turner v. Warden Coleman FCI (Medium), 709 F.3d 1328, 1338

(11th Cir. 2013), abrogated on other grounds by Johnson v. United States, 135 S.

Ct. 2551 (2015), should be overruled and that the analysis in Turner has been

undermined to the point of abrogation.

      We review de novo whether a defendant’s prior convictions qualify as

violent felonies under the ACCA. United States v. Hill, 799 F.3d 1318, 1321 (11th

Cir. 2015). Under our prior-panel precedent rule, a prior panel’s holding is binding

on all subsequent panels unless and until it is overturned or undermined to the

point of abrogation by the Supreme Court or by us sitting en banc. United States v.

Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (providing that “[w]hile an

intervening decision of the Supreme Court can overrule the decision of a prior

panel of our court, the Supreme Court decision must be clearly on point”).


                                         2
              Case: 18-12343     Date Filed: 04/17/2019   Page: 3 of 4


      The ACCA provides that a defendant convicted of possession of a firearm

by a convicted felon who has three previous convictions for a violent felony or a

serious drug offense shall be imprisoned not less than 15 years. 18 U.S.C.

§ 924(e)(1). “Violent felony” is defined, in relevant part, as a crime punishable by

a term of imprisonment exceeding one year that “has as an element the use,

attempted use, or threatened use of physical force against the person of another.”

18 U.S.C. § 924(e)(2)(B)(i). We have stated that, because the definition of

“violent felony” under the ACCA is virtually identical to the definition of “crime

of violence” used in provisions of the Sentencing Guidelines, case law interpreting

the Guidelines definitions is instructive in the ACCA context. See United States v.

Hall, 714 F.3d 1270, 1272 (11th Cir. 2013) (comparing ACCA “violent felony”

definition to U.S.S.G. § 2K2.1(a)(2), which incorporates identical “crime of

violence” definition from U.S.S.G. § 4B1.2(a)); United States v. Vail-Bailon, 868
F.3d 1293, 1298 n.8 (11th Cir. 2017) (en banc), cert. denied, 138 S. Ct. 2620

(2018) (comparing ACCA “violent felony” definition to identical “crime of

violence” definition from U.S.S.G. § 2L1.2).

      In Turner, we held that aggravated assault under Fla. Stat. § 784.021 is a

violent felony under the elements clause of the ACCA. Turner, 709 F.3d at 1338.

After Johnson, we reaffirmed Turner’s holding in United States v. Golden, 854
F.3d 1256 (11th Cir. 2017), and in United States v. Deshazior, 882 F.3d 1352 (11th


                                         3
              Case: 18-12343      Date Filed: 04/17/2019   Page: 4 of 4


Cir.), cert. denied, 2019 U.S. LEXIS 1468 (U.S. Feb. 25, 2019) (No. 17-8766).

Specifically, in those cases, we relied upon prior panel precedent in Turner to

conclude that aggravated assault under Fla. Stat. § 784.021 is a crime of violence

under the identical definition provided in U.S.S.G. § 2K2.1(a)(2), and a violent

felony under the ACCA. See Golden, 854 F.3d at 1257 (holding that, “even if

Turner is flawed, that does not give us, as a later panel, the authority to disregard

it”); Deshazior, 882 F.32 at 1355.

      Accordingly, we are bound by our precedent that aggravated assault

constitutes a crime of violence under the ACCA, even after Johnson. See Turner,
709 F.3d at 1338; Golden, 854 F.3d at 1257; Deshazior, 882 F.32 at 1355.

Therefore, we affirm.

      AFFIRMED.




                                           4